Citation Nr: 1456127	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  08-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include major depression and generalized anxiety disorder.
 
2.  Entitlement to service connection for degenerative joint disease of bilateral feet, ankles, knees, shoulders, and/or hands.
 
3.  Entitlement to service connection for bilateral varicose veins of the lower extremities.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for low back strain.

8.  Entitlement to service connection for a neck disorder.
9. Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for defective vision.

13.  Entitlement to service connection for asthma.
 
14.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

As a member of the U.S. Army Reserve (USAR), the Veteran had active duty training (ACDUTRA) from March 1980 to July 1980.  Afterwards, he performed periods of ACDUTRA and inactive duty for training (IACDUTRA) until December 1994. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the benefits sought on appeal.

In September 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in February 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of service connection for an acquired psychiatric disorder; bilateral varicose veins of the lower extremities; headaches; GERD; sinusitis; asthma, to include with bronchitis; and, a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The evidence of record shows the absence of currently diagnosed disorders of the bilateral hips; pes planus; low back strain; a neck disorder; hemorrhoids; or, an eye disorder or disease.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385 (2014).

2.  The requirements for entitlement to service connection for pes planus have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385.

3.  The requirements for entitlement to service connection for a low back disorder, to include a low back strain, have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385.

4.  The requirements for entitlement to service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385.

5.  The requirements for entitlement to service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385.

6.  The requirements for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, an RO letter dated in April 2006 provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board remanded the case so additional efforts could be expended to obtain additional service treatment records, and to afford the Veteran a VA examination where applicable.  The agency of original jurisdiction sought additional service treatment records without success, and then entered a formal finding of the unavailability of any service treatment records related to the Veteran's initial period of ACDUTRA that may have existed.  The Veteran was informed of that fact as required.  See 38 C.F.R. § 3.159(e).

The Board notes that the Veteran was not afforded a VA examination in conjunction with the claims addressed in the decision below.  VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The United States Court Of Appeals For Veterans Claims (Court) has observed that the threshold is a low one.  Id.

Notwithstanding the low threshold, the Board finds no prejudice to the Veteran or failure to assist him with his claims.  The Veteran claimed in-service injuries to his neck, back, and feet while in basic training.  The several Reports of Medical History in the service treatment records reflect that the Veteran consistently denied any history of neck, low, back, or foot problems, or that he had hemorrhoids.  All of those areas were assessed as normal during his active service.  Further, other than testifying that he wore shoe inserts, the Veteran denied current treatment for the noted disorders; and, there are no records of a current diagnosis for either disorder.  Finally, the Board finds the medical evidence of record is sufficient to decide the claims.  Thus, the Board finds a VA examination was not triggered for the noted disorders.  38 C.F.R. § 3.159(c)(4).

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria for proving his claim; and, suggested additional evidence that would assist with proving the claim.  Further, the undersigned held the record of the hearing open for submission of additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the claim without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulations

Service connection may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2013).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

At the hearing, the Veteran testified as set forth hereafter.  As concerns his claimed bilateral hip disorder, the Veteran testified to occasional pain for which he self-medicates.  He did not connect his perceived disorder with any specific incident that occurred in active service.  Instead, he asserted it was the wear and tear of the rigors of military service that caused whatever hip pathology he may have.  He denied having received any treatment, either military or civilian.

As concerns the claimed pes planus (flat foot), the Veteran testified that he did a lot of running and marching in active service, and he also sprained his ankle.  He went to sick call for treatment while on duty at Fort Dix, New Jersey.  He was not sure of the timeframe but he estimated it was around 1983.  He testified further that he wore shoe inserts, but he also testified that noone had ever told him he has flat feet.

The Veteran also asserted the wear and tear due to the rigors of his active service as the basis for his claimed low back pain.  He testified further that he still has pain, but he was not under any current treatment.  The Veteran's testimony was vague on the source of his claimed neck pain.  He testified that he was injured on the obstacle course during basic training-a drill sergeant had a rifle or something that hit him on the head.  Afterwards he experienced occasional pain.  He last received treatment for his neck several years ago, and he no longer has much neck pain.

As concerns the claimed hemorrhoids, the Veteran does not remember if his claimed hemorrhoids developed during basic training, but he recalled being prescribed medication for them.  He denied many current problems-just occasional bleeding, and he has gone to the doctor on occasion.

The Veteran testified that something got in his eye in basic training, and that he was treated with an eye patch and some kind of medication.  He testified that the eye injured is worse than the other, and that he wears glasses.  He conceded that no doctor has told him that his current vision is connected to the claimed in-service injury.

Although there are no service treatment records for the period May to July 1980, the June 1980 Report of Medical Examination For Release From Active Duty is available, and it reflects that the Veteran was assessed as normal in all areas, and his visual acuity was 20/20 in each eye.  He wrote in Block 72 that he was in good health.  The report reflects that the Veteran was assigned a physical profile of 1A, and he was deemed physically fit for release from ACDUTRA.

The Veteran underwent an annual examination at Ft. Rucker, AL in February 1983.  On his Report of Medical History, he denied any history of complaints or symptoms in all areas, and he noted on the form that he was in excellent health, and he was not taking any medications.  The Report of Medical Examination reflects that the examiner assessed all areas as normal, and the Veteran's near and distant vision was 20/20 in each eye.  A July 1983 entry in the service treatment records notes the Veteran's complaints of itching eyes and other symptoms.  Examination revealed the pupils as equal and reactive to light and accommodation, with minimal redness.  The examiner assessed probably allergy, and the Veteran was prescribed eye gel.

For a periodic examination in March 1987, the Veteran again indicated on his Report of Medical History that he had no symptoms to report, he was in good health, and he was not taking any medications.  The Report of Medical Examination reflects that he was assessed as normal in all areas except his genitourinary system.  The abnormality was for a large asymptomatic varicocele, but he still was classified as 1A.  Visual acuity was not noted.  The next examination report is undated, but it notes that the Veteran was 30 years of age at the time.  Since his date of birth is listed as January 1962, the Board finds the examination was conducted in 1992.  The purpose is noted as "PER."  The Veteran's Report of Medical History reflects that he denied any significant medical history in all areas, and he noted on the form that he had no active problems.  The Report of Medical Examination reflects that all areas except the anus and rectum were assessed as normal.  The anus and rectum were not examined.  The Veteran's visual acuity was corrected to 20/20 in each eye.

The Board acknowledges that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board may infer that the Veteran would have noted any symptoms or history he may have experienced or been experiencing at the time he underwent the physical examinations noted.  Further, while the Board does not summarily dismiss the Veteran's current assertions on this basis, the totality of the evidence leads the Board to accord more weight to the Veteran's noted responses that were closer in time to the claimed events than those now made in pursuit of disability compensation.  See generally Curry v. Brown, 7 Vet. 59 (1994); see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza, 7 Vet. App. at 510-511 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).   While the Veteran has asserted in his written submissions, and testified, that he sustained various injuries to his eye and musculoskeletal system, as set forth above, he was assessed as normal in the putatively affected areas when was released from his initial period of ACDUTRA, and he consistently denied any residual or chronic symptoms throughout his reserve service.

As set forth earlier, the first requirement of showing entitlement to service connection is that there be a current disorder or disability.  A claimant may meet this first requirement by evidence that a disorder existed at the time a claim was filed or during the period in which the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

There simply is no evidence of a current diagnosis related to the disorders for which the Veteran asserts his entitlement.  A May 1996 private entry notes a diagnosis of low back strain, but there is no diagnosis of a continuing chronic disorder.  An April 1997 MRI examination report notes a history of right knee pain and trauma.  The report notes the Veteran sustained a tear of the anterior cruciate ligament.  It was surgically repaired approximately two weeks later.  There are no treatment reports for the time period reasonably commensurate with the Veteran's claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  A November 2001 X-ray examination report notes complaints of right shoulder pain; but, the X-ray was read as having shown a normal right shoulder.  A June 2006 neurological assessment report reflects the Veteran reported his neck did not bother him.

The Board acknowledges that there are certain conditions or disorders that a lay person is capable of identifying, or perhaps even diagnosing.  See Jandreau.  The Veteran testified that he had occasional bleeding related to hemorrhoids.  The Board finds that, while the Veteran is competent to identify patent or bright red blood in his stool, the average lay person is not competent to diagnose hemorrhoids as the etiology.  This is buttressed by the fact that the Veteran's private records contain reports of colonoscopies conducted in April 1999 and February 2001, neither of which noted the presence of hemorrhoids.  In fact, the April 1999 report notes the Veteran had reported rectal bleeding, and there also was a hemoccult positive stool, which the examiner noted was not explained by the procedure.  A private April 2006 gastrointestinal follow-up notes a problem area of perianal itching, but there is no finding of hemorrhoids.  Hence, the Board finds non-probative, the Veteran's opinion that any rectal bleeding he may have observed was or is due to hemorrhoids.  See 38 C.F.R. § 3.159(a)(1).

As for the Veteran's reports and testimony of joint pain, pain alone is not subject to 
service connection.  There must be evidence of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As concerns the eye claim, there is no evidence of a diagnosed eye disorder or of diagnosed residuals of an eye injury.  The evidence of record shows that the Veteran wears glasses, but refractive error is not subject to service connection.  38 C.F.R. § 3.303(c).

In light of all of the above, in the absence of currently diagnosed disorders of the hips, feet, low back, neck, hemorrhoids, and the eyes, the Board is constrained to deny the claims.  38 C.F.R. § 3.303.


ORDER

Service connection for degenerative joint disease of bilateral feet, ankles, knees, and shoulders is denied.
 
Service connection for a hip disorder is denied.

Service connection for bilateral pes planus is denied.

Service connection for a low back disorder, to include a low back strain, is denied.

Service connection for a neck disorder is denied.

Service connection for hemorrhoids is denied.

Service connection for defective vision is denied.




REMAND

Regrettably, the issues of service connection for an acquired psychiatric disorder; bilateral varicose veins of the lower extremities; headaches; GERD; sinusitis; asthma, to include with bronchitis; and, a skin disorder, the case must again be remanded for further development.  A VA examination report dated in February 2012 (conducted pursuant to the February 2012 Board remand) shows that the examiner rendered negative nexus opinions related the Veteran's claims of service connection for headaches; GERD; sinusitis; asthma, to include with bronchitis; and, a skin disorder.  The requests for opinions provided to the examiner by the agency of original jurisdiction did not, however, fully present the Veteran's asserted bases for his claims.  Hence, the Board must remand for further medical input.  Further, after opining that the Veteran's active service was not the direct cause of his disabilities, the examiner did not address whether the Veteran's periods of ACDUTRA or IACDUTRA may have aggravated his disorders beyond any natural progression.

The Veteran asserted, and testified, that he developed asthma-and other symptoms, in reaction to immunizations he received in active service, to include in preparation for service in the Persian Gulf War theater.  The Veteran asserted, without an explanation or basis for his belief or knowledge, that one or some of the immunizations contained experimental properties.  The medical evidence is also unclear as to whether the Veteran has a chronic sinusitis disorder, or has manifested recurrent acute manifestations as part of acute upper respiratory infections.  Additional medical input is also needed to determine if the Veteran has a separate chronic headaches disorder, or has his reported headaches manifested as part of a sinusitis disorder.  He also asserts in-service asbestos exposure as a trigger for his asthma.

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  38 C.F.R. § 3.380.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Id.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Id.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  Id.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id.

A June 2006 neurological consult notes that an electromyograph (EMG) revealed sensory entrapment of the ulnar nerve at the olecranon groove.  The examiner diagnosed tardy ulnar palsy on the left side.  Thus, there is evidence of a diagnosed disorder that may be related to the Veteran's claim of pain of the left upper extremity.  Hence, an examination is triggered to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall develop the Veteran's claim of in-service asbestos exposure as required by VA regulations.  The agency of original jurisdiction should also seek to ascertain from the Veteran is civilian work history, to include any work-related injuries and any claims related thereto.

2.  After the above is complete, the agency of original jurisdiction will arrange a neurological examination of the Veteran by an appropriate VA physician.  The claims file must be provided for review as part of the examination.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's diagnosed left upper extremity tardy ulnar palsy is causally related to his initial period of ACDUTRA in 1980.  A full explanation should be provided for any opinion provided.

3.  After the above is complete, that agency of original jurisdiction shall send the claims file to the examiner who conducted the February 2012 examination.  The agency of original jurisdiction will note for the examiner the specific dates the Veteran is known to have performed ACDUTRA and/or IACDUTRA between 1980 and 1994.

The examiner is requested to opine, after reviewing the Veteran's immunization record, as to whether it is at least as likely as not that any of the listed immunizations triggered the Veteran's asthma?  If the answer is, No, is it at least as likely as not that the known substances and/or compounds related to vehicle maintenance triggered his asthma and/or skin disorder?  If the answer to this question is also, No, then proceed to the directives listed below.

The examiner is directed to review the dates on which the Veteran performed ACDUTRA and IACDUTRA and the length of the tours between 1980 (after the initial tour) and 1994.  Based on those dates, is it at least as likely as not that the rigors of the Veteran's military duties performed during his recurrent tours of ACDUTRA and IACDUTRA aggravated-that is, chronically worsened, either his asthma, GERD, or varicose veins disability?

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a chronic sinusitis disorder or recurrent acute sinusitis; or any separate independent headaches disorder; or whether any manifestations of headaches are part of or related to sinusitis symptoms.  If there is a chronic sinusitis disorder and/or a separate headaches disorder, is it at least as likely as not that the rigors of the Veteran's military duties performed during his recurrent tours of ACDUTRA and IACDUTRA aggravated-that is, chronically worsened, either his sinus disorder and/or headaches?

The examiner should again review and consider the positive nexus opinions of the Veteran's private physicians-some of whom submitted more than one opinion.  The examiner should also note that Dr. Johnson noted the Veteran's reported prolonged standing as the basis for his opinion that the Veteran's service aggravated the varicose veins.  Any commentary should note that basis.

In the event the examiner who conducted the February 2012 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA mental disorders examination to determine the nature and etiology of the claimed psychiatric disorder.  The claims file should be made available to the examiner for review in conjunction with the examination.  All indicated studies should be performed. 

The examiner is requested to opine as to whether the it is at least as likely as not that the Veteran has a psychiatric disorder as a result of his period of active service.

If service connection has been established for any disability, the VA examiner is requested to opine as to whether it is at least as likely as not that any such disorder either (a) was caused by, or (b) is aggravated (permanently worsened) by a service-connected disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


